 In the Matter of BRAEBURN,ALLOY STEEL CORPORATIONandUNITEDSTEELWORKERS OF AMERICA, CIOIn the Matter of BRAEBURN ALLOY STEEL CORPORATIONandUNITEDSTEELWORKERS OF AMERICA, CIOCases Nos. 6-R-1158 and 6-R-1170, respectively.Decided October31, 1945Mr. J. Reynolds Smith,of Braeburn, Pa., for the Company.Mr. Frank J. Donner,ofWashington, D. C.;Mr. S. Harold Gross-man,of Tarentum, Pa.; andMr. John J. Brownlee,of Pittsburgh, Pa.,for the Union.Mr. Angelo J. Fiwmara,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon an amended petition and an original petition separately andduly filed by United Steelworkers of America, CIO, herein called theUnion, each alleging that a question affecting commerce had arisenconcerning the representation of employees of Braeburn Alloy SteelCorporation, Braeburn, Pennsylvania, herein called the Company,the National Labor Relations Board consolidated the cases and pro-vided for an appropriate hearing upon due notice before AllenSinsheimer, Jr., Trial Examiner.The hearing was held at Pitts-burgh, Pennsylvania, on July 12 and 13, 1945.The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYBraeburn Alloy Steel Corporation, a Pennsylvania corporation,is engaged in the manufacture of high speed tool and die steels at its64 N. L.R. B., No. 107.632 BRAEBURN ALLOY STEEL CORPORATION633only plant located in Braeburn, Pennsylvania.During the year 1944,the Company produced at its plant approximately 7,500,000 poundsof steel, more than 75 percent of which was sold and shipped to pointsoutside the Commonwealth of Pennsylvania. During the same period,in excess of $1,000,000 worth of the raw materials used in the manu-facturing process originated outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONOn April 16, 1945, the Company refused the Union's request forrecognition as the exclusive collective bargaining representative ofcerf ain of its employees, whereupon the Union filed its petitions herein.At the hearing, the Company indicated that it would not recognizethe Union for the units petitioned for unless the Union is certified bythe Board.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number of,employees in the units hereinafter found appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Union seeks to establish three separate units to be constitutedas follows: (1) all technical and professional employees, excludingsupervisory employees; (2) all office and clerical employees, includingI In Case No 6-R-1158, the Union originally petitioned for a unit composed of office,cleiical, technical, professional, and dining-room employees, and in Case No. 6-R-1170,it sought a plant protection unitAt the heaiing, the Union amended its petition in CaseNo 6-R-1158 to exclude the dining-room employees and to allege as appropriate anoffice and clerical unit, and a technical and professional unit.2The Regional Director reported that in Case No. 6-R-1158, the Union submitted 17authorization cards ; that 8 were dated in march or April 1945, and 9 were undated ;that the names appearing on 15 of these cards were listed on a current pay roll con-taining the names of 26 office and clerical employees, 5 technical or professional employees,and 2 dining-room employees , and that, of the 15 names on the cards found on the pay roll,12 were among the office and clerical employees and 3 were among the technical or profes-sional employees.The Regional Director further reported that in Case No. 6-R-1170, the Union sub-mitted 5 authorization cards ; that the names of 4 persons appearing on these cardswere listed on the Company's pay roll which contained the names of 5 employees in theappropriate unit. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose employees listed inAppendix A, the chiefproduction clerk, theassistant chief accountant,the pay-rollsupervisor,the chief clerkin the accounting department,and the stenographerin the treasurer'soffice, butexcludingemployees listed inAppendixB, and supervisoryemployees;and (3)allplant protection employees,including thechief of guards.The Companyagrees that the unit of technical andprofessional employees is appropriate;it is in general agreement as tothe appropriateness of the office and clerical unit and the plant pro-tection unit, exceptthat it wouldalso exclude the chief productionclerk, the assistant chief accountant, the pay-rollsupervisor,the chiefclerk in the accounting department,and the stenographer in thetreasurer's office from the office and clerical unit and the chief ofguards from the plant protection unit.The chiefproduction clerk,the assistant chief accountant,the pay-roll supervisor,and the chief clerk in the accounting department:TheCompany would exclude each of these employees from the office andclerical unit on the ground that they are supervisory.The chiefproduction clerkis incharge ofthe Company's planningdepartment.He devotes about 25 percent of his time in assigningand overseeing the work of the two other employees in his department,viz,an assistant and a clerk.The recordshows that the chief pro-duction clerk hired his assistant many yearsago, thathe recommendeda wage increase for that employee which was granted, and that hehas authority effectively to recommend discharge and disciplinaryaction.The assistant chief accountantheads the cost department.He hastwo full-time and two part-time employeesworking underhis super-vision.His recommendations as to hire and wage adjustments havebeen followed in the past. In addition,he has authority to dischargean employee for dishonesty,and may effectively recommend disci-plinary action or the discharge of inefficient employees.The pay-roll supervisorhas threefull-time and four part-timeemployees working under his supervision.He has authority effec-tively torecommend salary adjustments and the discharging or dis-cipliningof these employees.The chiefclerk in the accounting departmentis responsible for thework performed by three employees who regularly work under hersupervision.She also supervises the work of four employees whowork for her part time.The record shows that she devotes most ofher time to supervision and that she has authority effectively to recom-mend the hiring,discharging,and disciplining of employees underher supervision.We find that the chief production clerk, the assistant chief account-ant, the pay-roll supervisor,and the chief clerk in the accounting BRAEBURN ALLOY STEEL CORPORATION635department,3 are supervisory employees within the meaning of ourcustomary definition.4We shall, therefore, exclude them from theunit.The stenographer in the treasurer's office:The Company would ex-clude Ella Pole, the stenographer in the treasurer's office from the of-fice and clerical unit as a confidential employee, while the Union wouldinclude her.She spends about 25 percent of her time as an assistantsecretary to the treasurer.In the performance of her duties, she re-ceives confidential memoranda relating to labor relations, particularlywith reference to changes in wage rates; she also has access to per-sonnel records containing such confidential information as commentsconcerning the work of employees and reports on disciplinary action.Since it is clear that Ella Pole is in a position to obtain advance knowl-edge of the Company's position concerning confidential matters per-taining to labor relations, we shall exclude her from the unit as aconfidential employee.The chief of guards:The Company would exclude John Scheitle,the chief guard, from the plant protection unit on the ground that heis a supervisory employee, while the Union would include him.Theduties of John Scheitle, in addition to those performed by him as aguard during the day turn,' consist, in the main, of arranging the workschedules of guards, receiving and filing the written reports of theguards, investigating any reported matters that warrant such action,checking time clocks, instructing new guards, and transmitting to theguards any new orders issued by the assistant general superintendentwho supervises the plant protection department.He has authority togrant time off to the guards under him, and may lay them off for breachof duty.In addition, the record shows that his recommendations asto the hiring of two or three guards and the discharging of one guardwere followed after an investigation by the assistant general super-intendent.Under all the circumstances, we are satisfied that Scheitleis a supervisory employee within our customary definition.We shallexclude him .eWe find, in accordance with the agreement of the parties, that alltechnical and professional employees at the Company's Braeburn,'These include:F.D.Cliambordon,William Menk,Edward McLaughlin,and RuthLord, respectively.4 The Board customarily defines"supervisory employee"as one with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action.The Union requested that the Board modify itsdefinition so as to delete therefrom the phrase"or otherwise effect changes in the statusof employees,or effectively recommend such action " Since it is obvious that the Union'srequest seeks to alter the test of "supervisory employee"long established and adheredto by the Board,it is denied.5Guards are employed on three shifts, one guard is on the day turn, two are on thesecond turn,and two are on the third turn.They are neither militarized nor deputized.6 SeeMatter of Missouri Valley Bridge and Iron Co.,53 N. L.R. B. 1207. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania, plant, excluding the foreman,' and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.We further find that all office and clerical employees at the Com-pany's Braeburn, Pennsylvania, plant, including those listed in Ap-pendix A, but excluding dining-room employees, employees listed inAppendix B, the stenographer in the treasurer's office," the chief pro-duction clerk, the assistant chief accountant, the pay-roll' supervisor,the chief clerk in the accounting department, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.We also find that all plant protection employees at the Company'sBraeburn, Pennsylvania, plant, excluding the chief of guards, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in each of the appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Braeburn AlloySteelCorporation, Braeburn, Pennsylvania, separate elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixth Region, actingC. R Klingensmith, assistant metallurgist.sElla Pole. BRAEBURN ALLOY STEEL CORPORATION637in this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules afid Regula-tions, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tions to determine whether or not they desire to be represented byUnited Steelworkers of America, affiliated with the Congress of Indus-trial Organizations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.APPENDIX AMax D. McElroy-Expediter in Sales DepartmentAgnes McCarthy-Order and Filing Clerk in Sales DepartmentJohn Zabersky-Production Clerk in Production Order DepartmentElizabeth Walker-Production Clerk in Production Order DepartmentC. B. McFerron-Production Clerk in Production Order DepartmentValeda Hruscienski-Typist and clerk in warehouseThelma Bayne-Typist and clerk in mill officeDorothy Lamb-Clerk in accounting departmentElizabeth McMasters-Billing Clerk in Accounting DepartmentElsie Shellhammer-PBX Operator and typistVirginia Shearer-Clerk in Accounting departmentMary Hicks-Clerk in Accounting departmentMary Jane Weaver-Clerk in Accounting departmentAnna Raymond-Clerk in Accounting departmentVerna Gordon-Clerk in Accounting departmentStella Gawlik-Clerk in Accounting departmentAndrew Becker-Janitor in officesAlexander Sorocha-AccountantThelma Lowdermilk-Clerk in treasurer's officeAudrey Blake-Clerk in treasurer's office-APPENDIX BT. H. McGraw, Jr.-General Manager of plantNorman A. Stotz-Vice president in charge of SalesE. L. Moberg-Assistant General Sales Manager 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelen K. Nixon-Chief Clerk in Sales OfficeJohn A. Nelson-Vice president in charge of MetallurgyJ. F. Connor-Superintendent of Chemical LaboratoryA. J. Fazio-Assistant General SuperintendentPhilip Lekinskey-Purchasing AgentL. J. Claire-TreasurerC. J. Molt-Chief AccountantJane Trout-Executive Secretary to vice president in charge of Salesand General ManagerNora Shellhammer-Secretary to the Treasurer and Assistant Pur-chasing AgentAll employees in the industrial relations department